DETAILED ACTION
This is a non-final Office action for Application 17/582,460 filed 01/24/2022.

Status of Claims
Claims 2-20 are pending;
Claim 1 has been cancelled; claims 2-20 are new;
Claims 2-20 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informality:
Paragraph 0029, line 7, "a directional antennas" appears to be --a directional antenna--.
Appropriate correction is required.

Claim Objections
Claims 4, 6, 17, 18, and 20 are objected to because of the following informalities:
Claim 4, line 1, the term "rotates" denotes actual movement and should be functionally recited as --is configured to rotate-- or the like.
Claim 6, line 1, "comprises" appears to be --comprise--.
Claim 17, lines 1 and 2, the limitation "is measured" denotes actual movement and should be functionally recited as --is adapted to be measured-- or the like.  Moreover, it is recommended that the limitations "the rotating platform's angular position, velocity or acceleration" be changed to --an angular position of the rotating platform, a velocity of the rotating platform, or an acceleration of the rotating platform--.
Claim 18, line 1, "tilt" appears to be --tilting--.
Claim 18, lines 1 and 2, the limitation "is measured" denotes actual movement and should be functionally recited as --is adapted to be measured-- or the like.  Moreover, it is recommended that the limitations "the tilt mechanism's angular position, velocity or acceleration" be changed to --an angular position of the tilting mechanism, a velocity of the tilting mechanism, or an acceleration of the tilting mechanism--.
Claim 20, line 6, "disposing a top platform coupled to a top of the support" appears to be awkward because of the term "coupled."  Should it be --disposing a top platform, wherein the top platform is coupled to a top of the support--?  See the limitations in lines 8-11.  Similar objection applies to the limitations in claim 20 (line 7).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is recited in lines 1-10, "[a] system for a pan tilt unit comprising: a support… a slip ring… a top platform… a computation unit… a rotating platform… and a tilting mechanism."  As shown in Figure 9, the "computation unit" (902) is mounted to the top of the "pan tilt unit" (900).  Also see specification, paragraph 0069, lines 3 and 4.  On the other hand, claim 2 recites structural elements of the "pan tilt unit" (900) and the "computation unit" (902).  As such, it is not clear as to how all the limitations in lines 2-10 constitute "[a] system for a pan tilt unit" as claimed.  Isn't claim 2 directed to "[a] system" comprising "a pan tilt unit" and "a computation unit" according to the specification and the drawings?  It is not clear as to how the recited "system" is "for a pan tilt unit" as claimed when the structural elements of the "pan tilt unit" are recited.  Similar rejection applies to the limitations in claim 20 (lines 1-11).  Appropriate correction is required. 
Regarding claim 9, it is recited in lines 1 and 2, "wherein the power slip ring includes N power connectors and a ground connector."  It is not clear as to what the limitation "N" represents in the claim.  Since the specification states that "the power slip ring includes any number N of power connectors and a ground connector" (paragraph 0036, line 3), for the purpose of examination, the Examiner considers the limitation "N" to represent --any number-- (e.g., 0, 1, 2, etc.).  Appropriate correction is required.
Regarding claim 12, the applicant is reminded that the "pan tilt unit" and "a plurality of pan tilt units" are positively recited in claim 12 (lines 1 and 2) as required structures within the scope of the claim.  Also see discussions with respect to claim 2 above.  It is not clear as to how the "pan tilt unit" of claim 12 is related to the limitations in lines 2-10 of claim 2.  For example, is the "pan tilt unit" of claim 12 any type of "pan tilt unit"?  Or does the "pan tilt unit" of claim 12 require any limitation(s) of claim 2?  Similar rejection applies to the limitations in claim 13 (lines 1 and 2).  Appropriate correction is required.
Regarding claim 13, it is recited in lines 1 and 2, "wherein the plurality of pan tilt units are stacked on the support."  It is not clear as to how the "plurality of pan tilt units" (900; 1000, 1002) can be stacked on one support (i.e., "the support") as claimed.  As shown in Figures 9 and 10, each of the "plurality of pan tilt units" (900; 1000, 1002) has a support.  The applicant is advised to clarify the instant limitations.  Appropriate correction is required.
Regarding claim 20, the limitation "an outer rotating portion" is recited twice, e.g., in lines 3 and 5.  As such, it is not clear as to whether the "outer rotating portion" in line 5 is the same as or different from the "outer rotating portion" in line 3.  Moreover, the limitation "the outer rotating portion" is recited in lines 8 and 9.  It is not clear as to whether the "outer rotating portion" in lines 8 and 9 refers to the "outer rotating portion" in line 3 or the "outer rotating portion" in line 5.  Appropriate correction is required.
Claims 3-8, 10, 11, and 14-19 are rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-4, 10, 14-16, 19, and 20, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US 9,686,452 B2).
Regarding claim 2, Jones discloses a system for a pan tilt unit (10, fig 1) comprising: a support (12, fig 1); a slip ring (70, fig 1), wherein an outer rotating portion (68, fig 1) of the slip ring is able to rotate about the support (col 4, lines 61-67), wherein the slip ring comprises connections (40, 72, fig 1) between an inner static portion (38, fig 1) of the slip ring and the outer rotating portion of the slip ring; a top platform (34, fig 1; note that the term "platform" is defined as "a raised floor or other horizontal surface" at https://www.thefreedictionary.com/platform, last accessed 09/24/2022; note that the annular pan gear 34 is a raised floor attached to the support 12 or a horizontal surface, therefore, is a top platform) coupled to a top (16, fig 1) of the support (see Figure 1); a computation unit (126, fig 7, col 6, lines 29-67, col 7, lines 1-4) coupled to the top of the support (see Figures 1 and 7, see col 6, lines 29-46); a rotating platform (56, fig 1; note that the term "platform" is defined as "a raised floor or other horizontal surface" at https://www.thefreedictionary. com/platform, last accessed 09/24/2022; note that the top end wall 56 of the substantially cylindrical housing 50 of the panning-only stage 48 is a raised floor extending from the annual outer wall 54 or a horizontal surface, therefore, is a rotating platform), wherein the rotating platform is coupled to the outer rotating portion of the slip ring (see Figure 1, see col 4, line 45); and a tilting mechanism (46, fig 4), wherein the tilting mechanism is coupled to the rotating platform (see Figure 1, see col 5, lines 1-3).

    PNG
    media_image1.png
    398
    490
    media_image1.png
    Greyscale


[AltContent: textbox (20a – Path or Channel)][AltContent: connector]







Regarding claim 3, wherein the slip ring comprises a data slip ring (col 6, lines 39-44).
Regarding claim 4, wherein the data slip ring rotates with no rotation limit around the support (col 14, lines 1-6).
Regarding claim 10, wherein the support comprises a rigid hollow tube (20, fig 1).
Regarding claim 14, wherein the tilting mechanism comprises two or more mounts (84, 86, fig 4, col 5, lines 15, 16, 26, and 27).
Regarding claim 15, wherein two mounts (84, 86, fig 4) of the two or more mounts are coupled to move together around a common tilt axis (108, fig 1).
Regarding claim 16, wherein a mount (86, fig 4) of the two or more mounts is coupled to one (106, fig 1, col 5, line 26) of the following: a camera, an audio sensor, a radar sensor, a laser illuminator, or a lidar sensor.
Regarding claim 19, wherein the support comprises a path or a channel (20a, fig 1, see annotation) for passing wiring, tubing, and/or hoses (32, fig 1) through the support.
Regarding claim 20, Jones discloses a method for a pan tilt unit (10, fig 1), comprising: disposing a support (12, fig 1); disposing a slip ring (70, fig 1), wherein an outer rotating portion (68, fig 1) of the slip ring is able to rotate about the support (col 4, lines 61-67), wherein the slip ring comprises connections (40, 72, fig 1) between an inner static portion (38, fig 1) of the slip ring and an outer rotating portion (68, fig 1) of the slip ring; disposing a top platform (34, fig 1; note that the term "platform" is defined as "a raised floor or other horizontal surface" at https://www.thefreedictionary.com/ platform, last accessed 09/24/2022; note that the annular pan gear 34 is a raised floor attached to the support 12 or a horizontal surface, therefore, is a top platform) coupled to a top (16, fig 1) of the support (see Figure 1); disposing a computation unit (126, fig 7, col 6, lines 29-67, col 7, lines 1-4) coupled to the top of the support (see Figures 1 and 7, see col 6, lines 29-46); disposing a rotating platform (56, fig 1; note that the term "platform" is defined as "a raised floor or other horizontal surface" at https://www.thefreedictionary.com/platform, last accessed 05/21/2021; note that the top end wall 56 of the substantially cylindrical housing 50 of the panning-only stage 48 is a raised floor extending from the annual outer wall 54 or a horizontal surface, therefore, is a rotating platform), wherein the rotating platform is coupled to the outer rotating portion of the slip ring (see Figure 1, see col 4, line 45); and disposing a tilting mechanism (46, fig 4), wherein the tilting mechanism is coupled to the rotating platform (see Figure 1, see col 5, lines 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7-9, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 9,686,452 B2) in view of Maekawa et al.       (US 9,369,613 B2), hereinafter Maekawa.
Regarding claim 5, Jones discloses the system, wherein the connections include a plurality of electrical conductors (col 4, lines 17-22, col 5, lines 32-35).
Jones does not disclose the system, wherein the connections comprise a plurality of shielded connections.

Maekawa teaches a cable (40, fig 6) comprising: a plurality of shielded conductors (A1, A2, A3, fig 6, col 6, lines 58-61) including a signal line (A1, fig 6), a power supply line (A2, fig 6), and a ground line (A3, fig 6), wherein the signal line and the ground line define data connections (col 6, lines 62-64, col 7, lines 1-3).

    PNG
    media_image2.png
    598
    581
    media_image2.png
    Greyscale









Jones and Maekawa are analogous art because they are at least from the same field of endeavor, i.e., camera systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the plurality of electrical conductors (Jones: col 4, lines 17-22, col 5, lines 32-35) as a plurality of shielded conductors (Maekawa: A1, A2, A3, fig 6, col 6, lines 58-61) including a signal line (Maekawa: A1, fig 6), a power supply line (Maekawa: A2, fig 6), and a ground line (Maekawa: A3, fig 6) as taught by Maekawa.  The motivation would have been to provide essential conventional electrical conductors to the pan tilt unit.  Therefore, it would have been obvious to combine Jones and Maekawa to obtain the invention as specified in claim 5.
Accordingly, Jones, as modified by Maekawa with respect to claim 5, teaches the system, wherein the connections (Jones: 40, 72, fig 1; Maekawa: A1, A3, fig 6, col 6, lines 62-64, col 7, lines 1-3) comprises a plurality of shielded connections (Maekawa: col 6, lines 58-61).
Regarding claim 7, Jones, as modified by Maekawa (see above discussions with respect to claim 5), teaches the system, wherein the slip ring comprises a power slip ring (Jones: 70, fig 1; Maekawa: col 6, lines 64-67),
Regarding claim 8, wherein the power slip ring is coupled to the rotating platform (Jones: see Figure 1, see col 4, line 45).
Regarding claim 9, wherein the power slip ring includes N power connectors (Jones: 40, 72, fig 1; Maekawa: col 6, lines 64-67; note that the limitation "N" is considered to represent any number, e.g., 0, 1, 2, under 35 U.S.C. 112(b) above) and a ground connector (Jones: 40, 72, fig 1; Maekawa: col 7, lines 1-3).

Claim 6, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 9,686,452 B2) in view of Maekawa et al.                  (US 9,369,613 B2), hereinafter Maekawa, and Ballard (US 9,826,128 B1).
Regarding claim 6, Jones, as modified by Maekawa (see above discussions with respect to claim 5), does not teach the system, wherein the plurality of shielded connections comprises alternating signal and ground connections for the slip ring.
Ballard teaches a system (see Figure 1) comprising: a first camera (352a, fig 11); a second camera (352b, fig 11); a first plurality of electrical connections (354, 384, 386, fig 11) for the first camera; and a second plurality of electrical connections (356, 384, 386, fig 11) for the second camera.


    PNG
    media_image3.png
    420
    576
    media_image3.png
    Greyscale











Ballard is analogous art because it is at least from the same field of endeavor, i.e., camera systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to attach an additional tilting and panning stage (Jones: 46, fig 4) to the panning-only stage (Jones: 12, fig 1) with additional cables (Jones: 42, 110, fig 1, as modified by, Maekawa: 40, fig 6) connected to the slip ring (Jones: 70, fig 1) to provide two cameras (Jones: 106, fig 1; Ballard: 352a, 252b, fig 11) as taught by Ballard.  The motivation would have been to broaden the security viewing area with another camera.  Moreover, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Jones, as modified by Maekawa and Ballard as discussed above, teaches the system, wherein the plurality of shielded connections comprises signal and ground connections (Jones: 40, 72, fig 1; Maekawa: col 6, lines 62-64, col 7, lines 1-3; note that there is one shielded signal connection A1 of Maekawa and one shielded ground connection A3 of Maekawa for each of the two cameras 106 of Jones after modification) for the slip ring.
Jones, as modified by Maekawa and Ballard as discussed above, does not explicitly teach the system, wherein the signal and ground connections are alternating signal and ground connections.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to alternatingly arrange the signal and ground connections (Jones: 40, 72, fig 1; Maekawa: col 6, lines 62-64, col 7, lines 1-3; note that there is one shielded signal connection A1 of Maekawa and one shielded ground connection A3 of Maekawa for each of the two cameras 106 of Jones after modification) on the slip ring (Jones: 70, fig 1), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  The motivation would have been to allow easier identification of grouping of connections for each of the two cameras.  Therefore, it would have been obvious to combine Jones, Maekawa, and Ballard to obtain the invention as specified in claim 6.
Accordingly, Jones, as modified by Maekawa and Ballard (see above discussions with respect to claims 5 and 6), teaches the system, wherein the plurality of shielded connections comprises alternating signal and ground connections (Jones: 40, 72, fig 1; Maekawa: col 6, lines 62-64, col 7, lines 1-3; note that there is one shielded signal connection A1 of Maekawa and one shielded ground connection A3 of Maekawa for each of the two cameras 106 of Jones after modification; note that the alternating arrangement is deemed to be an obvious matter of design choice; In re Japikse, 86 USPQ 70) for the slip ring.

Claims 11-13, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 9,686,452 B2), alone.
Regarding claim 11, Jones does not explicitly disclose the system, wherein the rigid hollow tube comprises a metal tube.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the rigid hollow tube (20, fig 1) with a metallic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  The motivation would have been to provide appropriate strength to the rigid hollow tube to support the structural components of the pan tilt unit.  Therefore, it would have been obvious to modify Jones to obtain the invention as specified in claim 11.
Regarding claim 12, Jones does not disclose the system, wherein the pan tilt unit (10, fig 1) is one of a plurality of pan tilt units.
Jones teaches an alternate embodiment (200, 8) comprising: a plurality of pan tilt units (214a, 220a, fig 8; 214b, 220b, fig 8), wherein the plurality of pan tilt units are stacked on a support (220b, fig 8).


    PNG
    media_image4.png
    745
    550
    media_image4.png
    Greyscale













Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the system (see Figure 1) with a plurality of pan tilt units (214a, 220a, fig 8; 214b, 220b, fig 8) stacked on the support (220b, fig 8; 12, fig 1) as taught by the alternate embodiment of Jones.  The motivation would have been to broaden the security viewing area with another pan tilt unit.  Therefore, it would have been obvious to modify Jones to obtain the invention as specified in claim 12.
Regarding claim 13, wherein the plurality of pan tilt units are stacked on the support (see Figure 8).

Claims 17 and 18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 9,686,452 B2) in view of Troy et al.               (US 9,410,659 B2), hereinafter Troy.
Regarding claims 17 and 18, Jones does not disclose the system,
[claim 17] wherein the rotating platform's angular position, velocity, or acceleration is measured using a rotary encoder,
[claim 18] wherein the tilt mechanism's angular position, velocity, or acceleration is measured using a rotary encoder.
Troy teaches a system comprising: a boom arm (20, fig 1); a first rotary encoder (16b, fig 10) for measuring a pan angle of the boom arm (col 6, lines 38-41); and a second rotary encoder (16a, fig 10) for measuring a tilt angle of the boom arm (col 6, lines 38-41).

    PNG
    media_image5.png
    514
    709
    media_image5.png
    Greyscale











Troy is analogous art because it is at least from a similar problem solving area, i.e., facilitating adjustments with panning and tilting mechanisms.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a first rotary encoder (Troy: 16b, fig 10) for measuring a pan angle of the system (Jones: see Figure 1; Troy: col 6, lines 38-41) and a second rotary encoder (Troy: 16a, fig 10) for measuring a tilt angle of the system (Jones: see Figure 1; Troy: col 6, lines 38-41) as taught by Troy.  The motivation would have been to allow the user to know how much the system has been adjusted.  Therefore, it would have been obvious to combine Jones and Troy to obtain the inventions as specified in claims 17 and 18.
Accordingly, Jones, as modified by Troy with respect to claims 17 and 18, teaches the system,
[claim 16] wherein the rotating platform's angular position, velocity, or acceleration is measured using a rotary encoder (Troy: 16b, fig 10, col 6, lines 38-41),
[claim 17] wherein the tilt mechanism's angular position, velocity, or acceleration is measured using a rotary encoder (Troy: 16a, fig 10, col 6, lines 38-41).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2 of the present application, as best understood, is rejected on the ground of nonstatutory double patenting as being anticipated by claims 1, 16, and 17 of Carlson et al. (US 11,268,651 B2), hereinafter Carlson.
Although the claims at issue are not identical, they are not patentably distinct from each other.  All limitations of claim 2 of the present application are disclosed by claims 1, 16, and 17 of Carlson.

Claims 3-20 of the present application, as best understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of Carlson et al. (US 11,268,651 B2), hereinafter Carlson.
Although the claims at issue are not identical, they are not patentably distinct from each other.  All limitations of claims 3-20 of the present application can be found in or rendered obvious by claims 1-21 of Carlson.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various supports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631